Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          08-OCT-2019
                                                          10:37 AM



                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                          BILLY JOEL DE LIMA,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DCW-XX-XXXXXXX)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Billy Joel De Lima’s

application for writ of certiorari, filed on August 27, 2019, is

hereby rejected.

           DATED:   Honolulu, Hawai#i, October 8, 2019.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson